DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 10/18/2022 are acknowledged.  Claims 11 and 16 are amended; claim 4 is canceled; no claims are withdrawn; claims 1-3 and 5-16 are pending and have been examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 13929606, 13189036 and 11877548 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 7 recites the method of claim 1, further comprising placing the fixed pericardial tissue in a second immersion bath before the exposing; wherein the second immersion bath comprises a second treatment solution comprising 70% to 95% by volume of one or more polyhydric alcohols and 5% to 30% by volume of an alcohol; and wherein the one or more polyhydric alcohols of the second immersion bath are selected from the group consisting of: glycerol, a derivative of glycerol, ethylene glycol, polyethylene glycol, propylene glycol, a derivative of propylene glycol, and butylene glycol.  Hence, claim 7 recites a treatment solution comprising 70% to 95% by volume of one or more polyhydric alcohols wherein the polyhydric alcohols are glycerol, a derivative of glycerol, ethylene glycol, polyethylene glycol, propylene glycol, a derivative of propylene glycol, and butylene glycol and 5% to 30% by volume of an alcohol (i.e. any alcohol, which would encompass thousands of alcohols including alcohols which are not C1-C3 alcohols, for example, butanol, 1-pentanol, amyl alcohol, etc., and polyhydric alcohols including glycerol, ethylene glycol, polyethylene glycol, propylene glycol, butylene glycol and any other polyhydric alcohol).  The disclosures of the prior-filed applications do not provide support for a treatment solution comprising 70% to 95% volume of a polyhydric alcohol selected from the group consisting of glycerol, ethylene glycol, polyethylene glycol, propylene glycol, and butylene glycol and 5% to 30% volume of any alcohol, rather, the disclosures always require the treatment solution to comprise a polyhydric alcohol and a C1-C3 alcohol (see, for example, Application No. 13189036 [0008-9], [0014], [0019-20], [0022], [0024]).  Because the broader limitation drawn to a treatment solution comprising 5% to 30% volume of any alcohol is not supported by the disclosure of the prior-filed applications, the effective filing date for claim 7 and dependent claims 8-9 is the filing date of the instant application, 5/8/2019.
The effective filing date of claims 1-3, 5-6 and 10-16 is the filing date of provisional application 60854938, filed 10/27/2006.

Information Disclosure Statement
The information disclosure statement submitted on 8/19/2022 has been considered by the examiner.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 10/18/2022 by Ekaterina Tkatchouk, PhD, is insufficient to overcome the rejection of claims 1-3, 5-11 and 13-16 based upon Wolfinbarger et al., US 2002/0120345 (US Patent Application Publication cite 44, IDS, 5/8/2019; herein “Wolfinbarger”) in view of Chen et al., US 2001/0023372 (US Patent Application Publication cite 46, IDS, 5/8/2019; herein “Chen”) or the rejection of claims 1-3 and 5-16 over Wolfinbarger in view of Chen and Lee et al., US 2003/0083616 (Cite C, PTO-892, 9/28/2021; herein “Lee”) as set forth in the last Office action because:  The Declaration does not compare the properties of cross-linked pericardium treated with Wolfinbarger’s method to untreated (native) tissue but rather compares cross-linked pericardium which has NOT been treated with Wolfinbarger’s method to untreated (native) tissue.  The relevance of such a comparison to Wolfinbarger’s statements about the characteristics of tissues treated with their method would appear to be minimal.
The affidavit is further addressed in the “Response to Arguments” section below.

Claim Objections
The objection to claims 11 and 16 set forth at p. 4 of the previous Office Action is withdrawn in view of the amendment of the claims.
Claim 14 is objected to because of the following informalities:
Claim 14 recites “comprising sterilizing the package fixed pericardial tissue” which is nonsensical.  The limitation should be “comprising sterilizing the packaged fixed pericardial tissue” as presented in the original claims received 5/8/2019.  
NOTE: This informality was not present in the original claim which recited “comprising sterilizing the packaged fixed pericardial tissue”.  The limitation was changed to “comprising sterilizing the package fixed pericardial tissue” in the claims received 12/22/2021 even though claim 14 was marked as (Original) and remains in the current claims even though current claim 14 is marked as (Original).  Hence, it is assumed that this change was an unintentional typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5-11 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfinbarger et al., US 2002/0120345 (US Patent Application Publication cite 44, IDS, 5/8/2019; herein “Wolfinbarger”) in view of Chen et al., US 2001/0023372 (US Patent Application Publication cite 46, IDS, 5/8/2019; herein “Chen”).
Wolfinbarger teaches methods of treatment of soft tissues to make them suitable for use as implants (Abst.) wherein the tissue can be pericardial tissue ([0050], [0055], [0158-62], claim 29) wherein the treatment comprises soaking the tissue in a plasticizer composition (i.e. treatment solution) in a basin, i.e. placing the tissue in an immersion bath comprising the treatment solution ([0037], [0106], [0117], [0138], [0148, claims 19-22) wherein the treatment solution (i.e. plasticizer composition [0047]) comprises one or more plasticizer which can be glycerol, ethylene glycol and/or propylene glycol ([0046], [0053]) and one or more biocompatible solvents which can be ethanol and/or isopropyl alcohol ([0046-7], [0028]) wherein the treatment solution comprises  30 – 90% of the one or more plasticizer and 10 – 70% of the one or more alcohol ([0054]; claims 11 and 25).  Wolfinbarger teaches that the treatment of the tissue provides a soft tissue implant which overcomes the prior art problem of product brittleness and provides a plasticized, dehydrated soft tissue product which does not necessitate rehydration prior to implantation [0025].  Wolfinbarger teaches that the treated tissue can be dried by air drying ([0035], [0162]).
The method set forth in Wolfinbarger differs from the claimed method in that Wolfinbarger is silent on whether the pericardial tissue is a fixed pericardial tissue.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious to use fixed pericardial tissue as the pericardial tissue in Wolfinbarger’s method in view of the disclosure of Chen.
Chen also teaches methods of treating tissue for use in bioprosthetic implants and for dry storage of the bioprosthetic implants comprising contacting the tissues with a treatment solution comprising a dimensional stabilizer (Abst.) wherein the tissue can be pericardial tissue ([0002], [0012], [0016], [0024-38], [0044], [0050-1]) and wherein the dimensional stabilizer can be a polyhydric alcohol or a derivative of a polyhydric alcohol (Abst.; [0014]) wherein the polyhydric alcohol (PHA) can be glycerol, ethylene glycol, polyethylene glycols, propylene glycol, butylene glycol wherein the PHA is preferably at a concentration of 30 – 95% of the treatment solution [0014].
Chen teaches that the tissues used in their method are preferably fixed, e.g. crosslinked with an aldehyde such as glutaraldehyde, before use in the method because fixing reduces the antigenicity of the tissue and reduces the biodegradation of the implant [0013]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to fix the pericardial tissue before being treated with the treatment solution in Wolfinbarger’s method because fixing the tissue would reduce the antigenicity of the tissue and reduce its biodegradation.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice a method of treating a fixed pericardial tissue comprising placing the fixed pericardial tissue in an immersion bath comprising a treatment solution comprising 30 – 90% of one or more polyhydric alcohols and 10 – 70% by volume of an alcohol, wherein the one or more polyhydric alcohols are selected from glycerol, ethylene glycol and/or propylene glycol and wherein the alcohol can be ethanol; and exposing the fixed pericardial tissue to ambient air to substantially dry the fixed pericardial tissue because Wolfinbarger teaches treating pericardial tissue comprising placing the pericardial tissue in an immersion bath comprising a treatment solution comprising 30 – 90% of one or more polyhydric alcohols and 10 – 70% by volume of an alcohol, wherein the one or more polyhydric alcohols are selected from glycerol, ethylene glycol and/or propylene glycol and wherein the alcohol can be ethanol; and exposing the pericardial tissue to ambient air to substantially dry the pericardial tissue and Chen teaches that the tissue should be fixed prior to the treatment with polyhydric alcohols when preparing tissues for use as implants; therefore, claims 1 and 4-6 are prima facie obvious.
Regarding claim 2, Wolfinbarger teaches that the treatment solution (i.e. plasticizer composition [0047]) can comprise two or more plasticizers which can be glycerol, ethylene glycol and/or propylene glycol ([0046], [0053]); therefore, claim 2 is prima facie obvious.
As discussed above, Wolfinbarger teaches that the treatment solution can comprise multiple polyhydric alcohols (PHAs) and teaches that the PHAs can be glycerol, ethylene glycol and/or propylene glycol, but Wolfinbarger does not specifically recite that the PHA can be a derivative of propylene glycol.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for a PHA in Wolfinbarger’s treatment solution to be a derivative of propylene glycol in view of the disclosure of Chen.
As mentioned above, Chen, like Wolfinbarger, teaches methods of treating tissue for use in bioprosthetic implants and for dry storage of the bioprosthetic implants comprising contacting the tissues with a treatment solution comprising a dimensional stabilizer (Abst.) wherein the tissue can be pericardial tissue ([0002], [0012], [0016], [0024-38], [0044], [0050-1]) and wherein the dimensional stabilizer can be a polyhydric alcohol or a derivative of a polyhydric alcohol (Abst.; [0014]) wherein the polyhydric alcohol (PHA) can be glycerol, ethylene glycol, polyethylene glycols, propylene glycol, butylene glycol wherein the PHA is preferably at a concentration of 30 – 95% of the treatment solution [0014].
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious that a PHA of Wolfinbarger’s treatment solution can be a derivative of propylene glycol in view of the disclosure of Chen.
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to substitute a derivative of propylene glycol for propylene glycol in Wolfinbarger’s treatment solution and that the treatment solution in the method made obvious by Wolfinbarger in view of Chen and Cheung can comprise glycerol and a derivative of propylene glycol with a reasonable expectation of success because Wolfinbarger teaches using propylene glycol as a PHA in treatment solutions for preparing tissues for implants and Chen teaches derivatives of propylene glycol can be used as a PHA in treatment solutions for preparing tissues for implants; therefore, claim 3 is prima facie obvious.
Wolfinbarger doesn’t specifically teach further placing the fixed pericardial tissue in a second immersion bath; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to treat the tissue a second time in a second immersion bath in view of the disclosure of Chen.
Chen, who also teaches methods of preparing tissues for use as implants comprising contacting the tissues with dimensional stabilizers which can be the claimed PHAs at the claimed concentrations, teaches that the tissue can be treated with the treatment solution by immersion in the treatment solution both before the tissue is fashioned into a prosthesis and after the tissue is fashioned into a prosthesis and specifically recites treating pericardial tissue before it is formed into a prosthesis and after it is formed into a prosthesis [0016].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Wolfinbarger in view of Chen wherein the method further comprises placing the fixed pericardial tissue in a second immersion bath before drying wherein the second immersion bath comprises a second treatment solution comprising 30 – 90% of one or more polyhydric alcohols and 10 – 70% by volume of an alcohol, wherein the one or more polyhydric alcohols are selected from glycerol, ethylene glycol and/or propylene glycol and wherein the alcohol can be ethanol because Chen teaches that the fixed pericardial tissue can be treated with the treatment solution both before the tissue is formed into the prosthesis and after the tissue is formed into the prosthesis; therefore, claim 7 is prima facie obvious.
Wolfinbarger teaches that the treatment solution can comprise one or more polyhydric alcohols selected from glycerol, ethylene glycol and/or propylene glycol and can comprise one or more biocompatible alcohols wherein the alcohols can be ethanol and/or isopropanol; thus, it would be prima facie obvious for the treatment solution of the second immersion bath in the method made obvious by Wolfinbarger in view of Chen to be either the same as the treatment solution in the first immersion bath or to be a different treatment solution which is within the parameters of Wolfinbarger’s treatment solution; therefore, claims 8 and 9 are prima facie obvious.
Wolfinbarger teaches that the treated tissue can be dehydrated before packaging wherein the dehydrating comprises air drying the tissue ([0035], [0162]), but Wolfinbarger does not specifically recite that the drying (“exposing” in instant claims) is performed in a clean room or in a laminar flow bench.  However, a person of ordinary skill in the art at the time of the invention would have found it obvious for the drying to be conducted in a clean room or in a laminar flow bench because Chen teaches drying the treated tissue in a clean room or in a laminar flow bench [0017] at standard room temperature and humidity which comprises a temperature of 15 – 25 °C and 10 – 30% relative humidity [0017]; therefore, claims 10-11 are prima facie obvious.
Wolfinbarger teaches that the treated tissue is packaged in sterile packages [0067] and teaches that the preserved product does not retain physically discernable quantities of plasticizer when packaged [0067]; hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the method made obvious by Wolfinbarger in view of Chen to further comprising packaging the fixed pericardial tissue in a container or package essentially free of liquid to provide a packaged fixed pericardial tissue because Wolfinbarger teaches packaging their constructs with no liquid storage solution in contact with the product; therefore, claim 13 is prima facie obvious.
Wolfinbarger teaches that the implants may be stored sterilely in packages but doesn’t specifically teach sterilizing the implant after the packaging by exposure to ionizing radiation or ethylene oxide gas; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to sterilize the packaged tissue by exposure to ionizing radiation or ethylene oxide gas as taught by Chen.
Chen teaches that the treated tissues can be packaged and sterilized with ionizing radiation or exposure to ethylene oxide gas [0018] wherein the sterilizing with ethylene oxide gas comprises exposure to 10% ethylene oxide and 90% hydrochlorofluorocarbon at a chamber pressure of 8 to 10 psig at a temperature of 38 °C for 24 hours or at a temperature of 54-57 °C for 130 minutes [0019].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Wolfinbarger in view of Chen wherein the packaged tissue is sterilized with ionizing radiation or exposure to ethylene oxide gas [0018] wherein the sterilizing with ethylene oxide gas comprises exposure to 10% ethylene oxide and 90% hydrochlorofluorocarbon at a chamber pressure of 8 to 10 psig at a temperature of 38 °C for 24 hours or at a temperature of 54-57 °C for 130 minutes; therefore, claims 14-16 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on p. 5 regarding the claim objections are moot as the objections have been withdrawn.  Regarding the rejection of claims 1-3, 5-11 and 13-16 under pre-AIA  35 U.S.C. 103(a) over Wolfinbarger and Chen, Applicant alleges that Wolfinbarger teaches away from the claimed invention by disclosing that their treated products contacted with plasticizer compositions have material properties similar to native tissue (Remarks, pp. 5-7) and further alleges that Wolfinbarger teaches that their treated products “have material properties as close as possible to their native form” (pp. 6-7, spanning ¶).
Wolfinbarger DOES NOT state that their treated products must “have material properties as close as possible to their native form”.  What Wolfinbarger does disclose is that in soft tissue products treated by their method, water is replaced with one or more plasticizers in the molecular structure of the soft tissue matrix which allows for the dehydration of the soft tissue product without the attendant distortions (e.g. shrinkage), brittleness, stress and fractures observed in prior-art tissue products which are dehydrated without replacement of water with plasticizer; thus, the substitution of water with plasticizer allow Wolfinbarger’s treated soft tissue products to be dehydrated while having compressive and/or tensile properties similar to normal hydrated tissues (Abst.; [0001], [0019], [0024-5], [0055], [0061], [0064-5], [0068]).
Applicant relies on the Declaration of Ekaterina Tkatchouk, PhD, which compares some mechanical properties of glutaraldehyde-fixed pericardial tissue which has not been treated by Wolfinbarger’s method; hence, has not had the water in the tissue matrix replaced with plasticizer, to non-fixed pericardial tissues and concludes that the fixed tissue is less elastic (Declaration, ¶4-10; Fig. 1).  Applicant also argues that the ultimate tensile strength (break point) of the glutaraldehyde-fixed tissue is greater than the native tissue, which would appear to be about 14% greater (20 MPa for fixed tissue versus ~17.5 MPa for native tissue) but without any error determination or replicates.
Significantly, the tissues in the Declaration have not been treated with the method of Wolfinbarger wherein water in the matrix of the tissue is replaced with plasticizer thereby allowing the tissue to be dehydrated without the mechanical and structural issues of dehydrated prior art products (distortion, brittleness, stresses, etc.).  Instead, the Declaration is examining fixed tissue which has NOT been treated with Wolfinbarger’s method.  The relevance of such a comparison to Wolfinbarger’s statements about the characteristics of tissues treated with their method would appear to be minimal.
It is unpersuasive that Wolfinbarger’s disclosure teaches away from using cross-linked tissue because Wolfinbarger is silent on crosslinking.  Applicant quotes passages from Wolfinbarger describing the properties of tissue treated by Wolfinbarger’s method – namely, that their processed tissue, wherein water in the matrix of the tissue has been replaced with plasticizer, exhibits material properties which approximate those of normal tissue as compared to prior art methods of dehydrating the tissues without plasticizer which produce distortions in the tissue, stress, fractures, brittleness, i.e. mechanical properties which are not similar to normal tissue [0002-9].  
These passages from Wolfinbarger are not directed to excluding tissues from their processing method, but instead are describing the advantages of their claimed method.  Hence, it is unpersuasive that Wolfinbarger’s method of tissue processing should NOT be applied to fixed tissue because Wolfinbarger clearly DOES NOT teach that fixed tissue must be excluded from their method.  Applicant’s attempts to finagle Wolfinbarger’s description of the advantages of their claimed tissue processing method over the prior art into somehow being a limitation to the tissues which can be processed by Wolfinbarger’s method is not what Wolfinbarger discloses and is unpersuasive.
The Declaration evidence showing that the material properties of fixed pericardium not treated with Wolfinbarger’s method are different from pericardium not fixed and not treated with Wolfinbarger’s method is considered moot because showing that fixed pericardial tissue, which has NOT been treated by Wolfinbarger’s method and wherein water has NOT been replaced with plasticizer, is less elastic and possibly has a slightly higher tensile strength than native pericardial tissue does not appear to have any nexus with Wolfinbarger’s description that their processed tissue, wherein water in the matrix of the tissue has been replaced with plasticizer, exhibits material properties which approximate those of normal tissue as compared to prior art methods of dehydrating the tissues without plasticizer which produce distortions in the tissue, stress, fractures and brittleness.  Showing that fixed pericardial tissue which HAS NOT been treated with Wolfinbarger’s method does not have the properties of tissues which HAVE been treated with Wolfinbarger’s method is certainly not evidence that Wolfinbarger’s method is not enabled to be practiced on fixed-tissue nor is it any demonstration of Wolfinbarger ‘teaching away’ from the use of fixed tissue in their method.  Hence, Applicant has not established in any way that Wolfinbarger teaches away from using fixed tissue and Applicant’s Declaration does not demonstrate that Wolfinbarger’s method is not enabled for practice with fixed-tissue because Applicant did not perform Wolfinbarger’s method on the fixed tissue.  
Contrary to Applicant’s allegation that Wolfinbarger implicitly teaches away from using fixed-tissue, Wolfinbarger discloses that the tissue in their method can be contacted with glutaraldehyde (discussed below) and a child application to the Wolfinbarger reference (published as US 2010/0030340) clearly discloses that Wolfinbarger’s method can be practiced on fixed tissue to give the mechanical properties recited by Wolfinbarger (discussed below); hence, the allegation that Wolfinbarger implicitly teaches away from using fixed tissue is contrary to the facts and is unpersuasive.
Wolfinbarger discloses in US2002/0120345 (the primary reference in the rejection above) that the soft tissue for treatment with their method can be cleaned and processed according to the methods described in US Patent 5556379 (incorporated by reference; [0057-8], [0062-3]; provided as cite A on attached PTO-892 for convenience), wherein the cleaning solution can comprise glutaraldehyde (US5556379, col. 11, ll. 22-28); hence, the primary reference, US2002/0120345, discloses that the tissues can be pre-treated by contacting with glutaraldehyde before the tissue is treated by Wolfinbarger’s method.  Thus, the disclosure of Wolfinbarger in US2002/0120345, rather than ‘teaching away’ from using fixed tissue in their method, instead teaches that tissue contacted with a fixative (glutaraldehyde) is intended to be used in their method.
Additionally, a child application of the primary Wolfinbarger reference published as US 2010/0030340 (application 12/404,855 is a CIP of application 10/445,056 which is a CIP of application 09/874,862; 12/404,855 was published as US 2010/0030340, provided as cite B on attached PTO-892 for convenience; 09/874,862 was published as US2002/0120345, the primary reference in the rejection above) discloses the same expected material properties of the tissue treated by Wolfinbarger’s method of contacting the tissue with plasticization agents in organic solvents.  Namely, US 2010/0030340 discloses that the treated tissue exhibits materials properties that approximate those properties present in natural tissue, is not brittle, does not necessitate rehydration prior to clinical implantation and is not a potential source for disease transmission (Abst.; [0002], [0025], [0030], [0098], [0129]) and discloses, like the primary Wolfinbarger reference, that Wolfinbarger’s plasticization treatment (incubation with polyhydric alcohol(s) in organic solvents) functions by replacing water in the tissue with plasticizer, thereby allowing the tissue to be dehydrated without the problems associated with dehydration (fractures, etc.), allowing the tissue to have similar material properties as fresh or hydrated tissue ([0013], [0029-30], [0063], [0093], [0104]).  US 2010/0030340 recites all of the passages cited by Applicant alleged to ‘teach away’ from using fixed tissues: US 2010/0030340 acknowledges that the tensile properties of soft tissue grafts are dependent "on the flexibility of the collagenous structures to stretch under load and return to their original dimensions upon removal of the load." [0008], explicitly discloses that their treated product exhibits material properties that approximate those present in normal hydrated tissue (Abst.; [0002], etc. see above), and defines material properties the same as the Wolfinbarger reference at [0058].  Hence, US 2010/0030340 presents all of the statements from the primary Wolfinbarger reference which Applicant alleges are an express ‘teaching away’ from using fixed-tissue in Wolfinbarger’s method.
US 2010/0030340 expressly teaches that fixed tissue can be used in Wolfinbarger’s method.  US 2010/0030340 discloses that the tissue to be treated can be fixed with chemical or photochemical agents ([0080], [0083-5]); teaches performing the plasticization treatment on the fixed, crosslinked tissues [0114] and recites that the mechanical properties of the fixed tissue treated by the method are similar to those of natural tissue [0098]:  “The mechanical and use properties of a plasticized bone, soft tissue, or organ product are similar to those of natural (fresh autogenous and/or fresh-frozen allograft) or treated bone, soft tissue, or organ. As an example, the graft may be fixed, plasticized, and stored in a closed package system with sterile interconnected solution containers. The tissue or organ may be fixed and sterilized in glutaraldehyde. Subsequently, the glutaraldehyde may be rinsed out and replaced with glycerol for plasticization. The plasticized tissue or organ may then be stored in glycerol. Eventually, the liquid may be removed from the graft package.”
Hence, US 2010/0030340 definitively shows that the statements relied on by Applicant to allege that Wolfinbarger expressly teaches away from using fixed tissue in the method DO NOT expressly, implicitly or in any way teach away from using fixed-tissue because US 2010/0030340 expressly recites using fixed, crosslinked tissue in the method and state that the material properties of fixed tissue treated with the method are similar to natural tissue.
It is noted that US 2010/0030340 is not prior art.  The sole reason for the discussion of US 2010/0030340 is to demonstrate that the statements in the primary Wolfinbarger reference about the material properties of the treated tissue products, which Applicant assumes implicitly teaches away from using fixed tissue, DO NOT in fact teach away from using fixed tissues in Wolfinbarger’s method, implicitly or otherwise, because US 2010/0030340 comprises the same statements, expressly recites using fixed, crosslinked tissue in the method and states that the material properties of fixed tissue treated with the method are similar to natural tissue.
Hence, the allegation that Wolfinbarger teaches away from using fixed tissue in their method based on Wolfinbarger’s statements regarding the material properties of the treated product is completely unpersuasive because A) Wolfinbarger discloses that the tissues can be pretreated with glutaraldehyde compositions (which would fix the tissues), and because B) a child application explicitly discloses practicing the treatment method on fixed tissue and comprises the same statements regarding the material properties of the treated product.  Hence, Wolfinbarger’s statements regarding the material properties of the treated product cannot in any way be construed to teach away from using fixed tissue in Wolfinbarger’s method because the child application makes the same statements and is drawn to using fixed tissue in Wolfinbarger’s method.
Because it is unpersuasive that the statements in Wolfinbarger in any way teach away from using fixed tissue in their method, it is also unpersuasive that said statements teach away from combination of the primary Wolfinbarger reference with Chen who teaches the advantages of using fixed tissue in processed tissue products.
Hence, Applicant’s arguments are unpersuasive and the rejection is maintained.

Claims 1-3 and 5-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfinbarger in view of Chen and Lee et al., US 2003/0083616 (Cite C, PTO-892, 9/28/2021; herein “Lee”).
The discussion of Wolfinbarger and Chen regarding claims 1-3, 5-11 and 13-16 set forth in the rejection above is incorporated herein.
Wolfinbarger teaches drying the treated tissues but doesn’t specifically recite that the drying is under nitrogen; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to finish drying the treated tissue under nitrogen because Lee teaches packaging and sterilizing medical components, including grafts (Abst.), wherein the package containing the medical component is purged with an inert gas [0007-8] wherein the inert gas can be nitrogen [0009].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Wolfinbarger in view of Chen wherein the tissue is dried under nitrogen; therefore, claim 12 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-3 and 5-16 under 35 U.S.C. § 103(a) over Wolfinbarger in view of Chen and Lee, Applicant argues that Cheung and Lee fail to make up the deficiencies of the teachings of Wolfinbarger and Chen.  Applicant’s unpersuasive argument regarding the alleged ‘deficiencies’ of the teachings of Wolfinbarger and Chen was addressed above (pp. 13-20).  Applicant’s argument is unpersuasive and the rejection is maintained.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                  

/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651